FILED
                           NOT FOR PUBLICATION
                                                                            MAR 28 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KM ENTERPRISES, INC., an Illinois                No.   15-15865
corporation, and RODNEY KRIS
MORGAN,                                          D.C. No. 3:14-cv-04906-VC

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

GLOBAL TRAFFIC TECHNOLOGIES,
LLC, a Delaware limited liability
company, and GLOBAL TRAFFIC
TECHNOLOGIES, INC., a Delaware
corporation,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                       Argued and Submitted March 15, 2017
                            San Francisco, California

Before: FERNANDEZ, MURGUIA, and WATFORD, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                             Page 2 of 3
      1. The district court did not err by granting defendants’ motion to dismiss.

Defendants argued that plaintiffs’ action was barred by the doctrine of claim

preclusion, based on an earlier judgment entered against plaintiffs by the District

Court for the District of Minnesota. In support of that argument, defendants

identified several allegations supporting plaintiffs’ claims in this case that

overlapped with the allegations asserted by plaintiffs in the Minnesota case.

Defendants also argued that to the extent plaintiffs had not brought the claims

previously, plaintiffs could have brought their antitrust claims in the Minnesota

litigation, and that this also had equivalent claim-preclusive effect. Plaintiffs did

not meaningfully contest defendants’ claim preclusion arguments in their

opposition to the motion to dismiss and, on their face at least, defendants’

arguments appeared meritorious.

      2. The district court did not abuse its discretion by denying plaintiffs’

motion to alter or amend the judgment. In their motion, plaintiffs asserted for the

first time a potentially valid response to defendants’ arguments that claim

preclusion applied. But plaintiffs offered no explanation for failing to assert that

response in their opposition to the motion to dismiss. As a result, the district court

was under no obligation to entertain their untimely post-judgment arguments. See

Ramona Equipment Rental, Inc. v. Carolina Casualty Insurance Company, 755
                                                                         Page 3 of 3
F.3d 1063, 1070 (9th Cir. 2014); see also Beech Aircraft Corp. v. United States, 51

F.3d 834, 841 (9th Cir. 1995) (appellate court has no obligation to consider

arguments on appeal that could have been raised below but were not).

      AFFIRMED.

      Plaintiffs’ motion to strike portions of defendants’ supplemental excerpts of

record is DENIED.